Luke, J.
1. Where a purchaser of a promissory note has actual notice that it was given for the purchase of stock in an incorporated company, ' sold by an agent, traveling salesman, or promoter, such notice is just as effective to put the purchaser of the note on notice that he.is taking it subject to the equities existing between the original parties thereto as if the consideration of the note had been expressed in the face of the note. See Acts 1912, p. 153; Park’s Code § 4294 (b) ; Heard v. Nat. Bank, 143 Ga. 48 (84 S. E. 129).
2. The charge of the court, when read as a whole, is not subject to the criticisms urged; the evidence authorized the verdict, which has the approval of the trial judge. For none of the reasons assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Wade, C. J., and Jenkins, J., concur.